NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

              SRI INTERNATIONAL, INC.,
                    Plaintiff-Appellee

                           v.

                CISCO SYSTEMS, INC.,
                  Defendant-Appellant
                 ______________________

                       2017-2223
                 ______________________

    Appeal from the United States District Court for the
District of Delaware in No. 1:13-cv-01534-SLR-SRF, Judge
Sue L. Robinson.
                 ______________________

   ON PETITION FOR PANEL REHEARING AND
            REHEARING EN BANC
             ______________________

   Before PROST, Chief Judge, NEWMAN, LOURIE, DYK,
  MOORE, O’MALLEY, REYNA, WALLACH, TARANTO, CHEN,
          HUGHES, and STOLL, Circuit Judges.
PER CURIAM.
                       ORDER
    Appellant Cisco Systems, Inc., filed a combined peti-
tion for panel rehearing and rehearing en banc on May 10,
2                             SRI INT’L, INC. v. CISCO SYS., INC.




2019. A response to the petition was invited by the court
and filed by Appellee SRI International, Inc. The petition
was referred to the panel that heard the appeal and was
thereafter referred to the circuit judges who are in regular
active service.
    Upon consideration thereof,
    IT IS ORDERED THAT:
    1) The petition for panel rehearing is granted in part
       and denied in part. See accompanying order.

    2) The petition for rehearing en banc is denied.

    3) The mandate of this court will issue on August 19,
       2019.
                                   FOR THE COURT

     July 12, 2019                /s/ Peter R. Marksteiner
        Date                      Peter R. Marksteiner
                                  Clerk of Court